Determination unanimously confirmed and petition dismissed. Memorandum: Having failed to object at the Superintendent’s hearing to the alleged defect in completing the drug test form, and having *943failed to raise the issue on his administrative appeal, petitioner may not raise the issue in this CPLR article 78 proceeding (see, Matter of Cushing-Gale v Kelly, 154 AD2d 954; Matter of Samuels v Kelly, 143 AD2d 506, Iv denied 73 NY2d 707; Matter of Krall v Kelly, 142 AD2d 951). (Article 78 proceeding transferred by order of Supreme Court, Wyoming County, Dadd, J.) Present — Dillon, P. J., Boomer, Green, Pine and Balio, JJ.